t c summary opinion united_states tax_court adolfo and maria bedoy petitioners v commissioner of internal revenue respondent docket no 4108-00s filed date frank h whitehead for petitioners jordan musen for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency in petitioners' federal_income_tax in the amount of dollar_figure and a penalty under sec_6662 of dollar_figure this court must decide whether petitioners are entitled to itemized_deductions for medical_expenses and job expenses and whether petitioners are liable for the sec_6662 penalty some of the facts in this case have been stipulated and are so found petitioners resided in ontario california at the time they filed their petition petitioner adolfo bedoy petitioner was employed by treasure chest advertising treasure chest he was a shift supervisor in the press room of treasure chest petitioner operated a press machine which produced advertising material for furniture and other types of stores he also supervised other press operators working near his press machine on their federal_income_tax return petitioners reported form_w-2 income of dollar_figure interest of dollar_figure anda taxable refund of dollar_figure for an adjusted_gross_income of dollar_figure on their return petitioners listed on schedule a itemized_deductions the following medical and dental expenses glasses hearing aids dollar_figure insurance big_number hospital etc big_number doctors etc big_number prescription drugs big_number big_number the percent of adjusted_gross_income limitation pursuant to sec_213 reduced this amount by dollar_figure so that the net medical_expense_deduction was dollar_figure on their return petitioners also listed on schedule a the following amounts as job expenses business meals dollar_figure out of town meals fuel big_number repairs maintenance big_number insurance big_number wash wax misc tax preparation fees work wear shoes cleaners big_number big_number only percent of the expenses for the business meals and out- of-town meals dollar_figure was deductible under sec_274 which reduced the total to dollar_figure the percent of adjusted_gross_income floor under sec_67 reduced the resulting dollar_figure amount by dollar_figure so that the net job expense deduction was dollar_figure respondent disallowed the aforesaid deductions in full respondent determined that petitioners did not prove that the amounts shown were for medical_expenses and were paid and that they did not establish that the employee business_expenses were paid_or_incurred or were ordinary and necessary to the taxpayers’ business sec_213 provides a deduction for certain medical_expenses sec_162 provides that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred in carrying on any trade_or_business deductions are strictly a matter of legislative grace 503_us_79 292_us_435 taxpayers must substantiate claimed deductions 65_tc_87 affd per curiam 540_f2d_821 5th cir moreover taxpayers must keep sufficient records to establish the amounts of the deductions 43_tc_824 sec_1_6001-1 income_tax regs generally except as otherwise provided by sec_274 when evidence shows that a taxpayer incurred a deductible expense but the exact amount cannot be determined the court may approximate the amount bearing heavily if it chooses against the taxpayer whose inexactitude is of his own making 39_f2d_540 2d cir the court however must have some basis upon which an estimate can be made 85_tc_731 there are strict substantiation requirements under sec_274 for items such as travel_expenses and meals respondent stated that up to the date of trial petitioners provided no substantiation the day of trial petitioner provided evidence that dollar_figure of dental expenses were paid respondent conceded that petitioners were entitled to deduct dollar_figure of dental expenses subject_to the limitations of sec_213 at trial petitioner offered no substantiation for any of the deductions petitioner claimed all receipts were missing because of a renovation of his home over a three-year period from to petitioner admitted he had no receipts for the job expense deduction petitioner made no attempt to reasonably reconstruct any of his expenditures sec_1_162-17 sec_1 c income_tax regs but cf 65_tc_342 the claimed deductions are suspect because of the rounded amounts the repeated deduction of dollar_figure amounts and the exaggerated deductions for some items with regard to the claimed employee business_expenses mary lou gutierrez human resources manager for treasure chest was a most credible witness she explained that treasure chest reimburses employees for work related expenses she also testified that petitioner did not work off the premises where the press machines were located and had no reason to travel for his job respondent detailed petitioner’s job related claims ms gutierrez did not believe they were related to his job it is clear to this court that these items of expenditure were not related to the job petitioner performed for treasure chest we find that the medical and job expenses were not substantiated except for the dollar_figure amount respondent conceded this amount has no net tax effect because of the percent of adjusted_gross_income limitation under sec_213 we also find that the job expenses were not ordinary and necessary to petitioner’s job as a shift supervisor sec_162 accordingly we sustain respondent’s determinations as to these issues respondent determined that petitioners were liable for the sec_6662 penalty in the amount of dollar_figure sec_6662 a provides for an accuracy-related_penalty in the amount of percent of the portion of an underpayment_of_tax attributable to among other things negligence or disregard of rules or regulations sec_6662 and b negligence is defined to include any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws and any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs petitioners provided no records which substantiated their alleged expenses aside from the amounts of dental expenses substantiated minor in amount compared to the amounts petitioners claimed as deductions nor did they attempt to reconstruct the alleged expenses accordingly we sustain respondent’s determination as to the penalty reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
